Citation Nr: 0639814	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-28 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for a 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Rating Decision by the Department 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, issued in September 2003, which granted service 
connection and assigned a noncompensable disability rating 
for the veteran's hearing loss, effective from May 30, 2003.  


FINDING OF FACT

The veteran's bilateral audiometric test results correspond 
to numeric designations no worse than Level I in both ears.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated in June 2003, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim to reopen; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  While the veteran was not 
specifically instructed to submit any evidence in his 
possession that pertained to his claim, this element is 
satisfied since he was informed of the evidence needed to 
substantiate his claim and that it was his responsibility to 
make sure the AOJ receives all requested records that are not 
in the possession of a Federal department or agency.  In the 
rating action on appeal, the RO reopened the claim, granted 
service connection and assigned an initial rating.  The 
statutory notice served its purpose, and its application is 
no longer required when a claim has already been 
substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 493 
(2006).  The AOJ subsequently readjudicated the claim based 
on all the evidence in May 2004, without taint from prior 
adjudications.  Neither the veteran nor his representative 
has alleged any prejudice with respect to the timing of any 
notification, nor has any been shown.  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claims and any deficiency in the notice did 
not affect the essential fairness of the decision. 

Because the claim for increase is denied, any question as to 
the appropriate disability rating or effective date is moot, 
and there can be no failure to notify prejudice to the 
veteran.  See Dingess, 19 Vet. App. at 473.

Service medical records, VA medical records and examination 
reports, non-VA medical records, and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

The veteran contends that his hearing loss warrants a 
compensable rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Because the present 
appeal arises from an initial rating decision which 
established service connection and assigned an initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss is 
currently evaluated at a noncompensabe disability rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  A rating for 
hearing loss is determined by a mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  These averages are entered into a table of 
the Rating Schedule to determine the auditory acuity level of 
each ear, and these auditory acuity levels are entered into 
another table of the Rating Schedule to determine the 
percentage disability rating. 38 C.F.R. § 4.85. 

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86, but none 
of the veteran's test results meets the criteria for 
application of this alternative method.

In a September 2003 rating decision, the veteran was granted 
service connection for bilateral hearing loss at an initial 
noncompensable rating.  That decision was based on service 
records showing that the veteran was subjected to acoustical 
trauma while serving in the Korean War and an August 2003 VA 
examination report. 

The veteran has contended that his hearing loss warrants a 
higher evaluation.  Results of the August 2003 VA 
audiological examination are as follows:

Pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
60
60
LEFT
25
35
65
60
55

The average was 55 in the right ear and 54 in the left ear.  
Speech recognition ability was 96 percent in the right ear 
and 94 percent in the left ear.  The impression was normal 
sloping to moderately-severe sensorineural hearing loss in 
the right ear and normal sloping to moderate sensorineural 
hearing loss in the left ear.  These results warrant findings 
of hearing acuity of Level I in both his right and left ears 
under Table VI, commensurate with a noncompensable rating 
under Table VII of 38 C.F.R. § 4.84.

The evidence of record clearly weighs against the assignment 
of a compensable rating.  The hearing tests in the record do 
not provide a basis for a compensable evaluation.  The record 
contains private audiological examination results, but 
because they do not include controlled speech discrimination 
tests (Maryland CNC) scores, they cannot be used for 
evaluation purposes.  38 C.F.R. § 4.85(a).  Although the 
Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations, which mechanically apply testing results to the 
applicable regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a compensable disability rating for 
bilateral hearing loss at any time since the effective date 
of the grant of service connection.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990);
Fenderson, supra.

ORDER

An initial compensable rating for bilateral hearing loss is 
denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


